Whitfield, C.
The declaration in this case was good against demurrer. It seems to have been carefully drawn with that end in view. The defenses which are set up by the demurrer may or may not be sustained when the case is developed on its facts. But we think the court clearly erred in sustaining the demurrer and dismissing the suit.

Reversed and remanded.

Per Curiam.
The above opinion is adopted as the ■ opinion of the court, and for the reasons therein set out the judgment is reversed, the demurrer overruled, and the cause is remanded.